Case 5:17-cv-01748-JAK-RAO Document 89 Filed 05/27/20 Page 1 of 1 Page ID #:526



   1
                                                      JS-6
   2

   3

   4

   5

   6

   7

   8                       UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10

  11                                        Case No. EDCV 17-01748 JAK (RAO)
  12   RATEEK ALLAH,
  13                      Plaintiff,        JUDGMENT
  14          v.
  15   DOCTOR RUTLEDGE, et al.,
  16                      Defendants.
  17

  18         Pursuant to the Court’s Order Accepting Report and Recommendation of
  19   United States Magistrate Judge,
  20         IT IS ORDERED AND ADJUDGED that this action is dismissed without
  21   prejudice.
  22

  23   DATED: May 27, 2020
  24
                                         JOHN A. KRONSTADT
  25                                     UNITED STATES DISTRICT JUDGE
  26

  27

  28
